 640DECISIONSOF NATIONAL LABOR RELATIONS BOARDDistinctive GraphicArts Corp.and Picture Frame andMoulding Workers'Union,Local 18-B, Upholster-ers' International Unionof North America, AFL-CIO. Case 13-CA-13686July 28, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn April 25, 1975, Administrative Law Judge PaulBisgyer issued the attached Decision in this proceed-ing.After requesting and receiving an extension oftime in which to file exceptions, the Respondent,Distinctive Graphic Arts Corp., filed a motion to re-open the record, together with an affidavit summa-rizing the evidence which the Respondent seeks tointroduce and explaining why such evidence was notpresented at thehearing.Thereafter, theGeneralCounsel filed a "Response and Opposition" to theRespondent's motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the Respondent's motionand has decided to deny the motion,' and to affirmthe rulings, findings, and conclusions of the Adminis-trative Law Judge and adopt his recommended Or-der.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Distinctive Graphic ArtsCorp., Chicago, Illinois, its officers, agents, succes-sors, and assigns, shall take the action set forth in therecommended Order.DECISIONSTATEMENT OF THE CASEPAULBISGYER,Administrative Law Judge: This proceed-ing, with all the parties represented, was heard on February11, 1975, in Chicago, Illinois, on the complaint of the Gen-eral Counsel issued on December 10, 1974,' and the answerof Distinctive Graphic Arts Corp., herein called the Re-spondent or Company. In issue are the questions whetherthe Respondent, in violation of Section 8(a)(l) and (3) oftheNational Labor Relations Act, as amended,2 dis-charged employee Ruby Walls because of her protectedunion and concerted activities, and whether the Respon-dent otherwise interfered with, restrained, and coerced em-ployees in the exercise of their statutory rights in violationof Section 8(a)(1) of the Act. At the close of the hearing,the parties waived oral argument but subsequently filedbriefs in support of their respective positions.Upon the entire record,3 and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Illinois corporation, is engaged inthe production and sale of picture frames and the sale ofgraphics, posters, and related products at its factory andplace of business in Chicago, Illinois. In the normal courseand conduct of its business operations, the Respondent an-nually purchases and receives goods and services valued inexcess of $50,000 from sources located outside the State.The Respondent admits, and I find, that it is an employ-er engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is conceded,and I find,thatPictureFrame andMouldingWorkers' Union, Local 18-B, Upholsterers' In-ternationalUnion of North America, AFL-CIO,hereiniUnder Sec. 102.48(d)(l) of the Rules and Regulations of the NationalLabor Relations Board,Series 8,as amended, a party may, because of ex-traordinary circumstances,move to reopen the record.The motion muststate that the additional evidence,if adduced and credited,would require adifferent result.The Board finds that the Respondent's additional evidence,even if adduced and credited,would not affect the result.Moreover, we arenot persuaded that the alleged personal animosity between Respondent'scounsel and its president constituted,in the circumstances of this case,suffi-cient reason to reopen the record at this state of the proceeding.2As noted,Respondent's counsel requested and received an extension oftime in which to file exceptions but subsequently filed only the motion toreopen.The Board has examined the record with regard to the findings ofthe Administrative Law Judge that are implicitly called into question by thematters raised in the motion.We perceive no basis for finding that theAdministrative Law Judge committed reversible error. Accordingly, we af-firm his Decision on the merits.iThe complaint is based on a chargefiled on October 23, 1974, by PictureFrame andMoulding Workers' Union, Local 18-B, Upholsterers'Interna-tionalUnionof North America, AFL-CIO, a copy of which was dulyserved on the Respondentby registeredmail on October25, 1974.2 Sec.8(a)(l) of the Act makes it an unfair labor practice for an employer"to interfere with, restrain,or coerce employeesin the exercise of the rightsguaranteed in section7" of the Act.Insofar as pertinent,Sec 7 providesthat"[elmployees shall have the right to self-organization,to form,join orassist labor organizations, to bargaincollectivelythrough representatives oftheir ownchoosing, and toengagein other concerted activities for the pur-pose of collective bargainingor othermutual aid or protection .Sec. 8(aX3), with certain qualifications not material herein,prohibits anemployer"by discrimination in regardto hireor tenure of employment orany term or conditionof employmentto encourage or discourage member-shi ,in any labororganization ....S Errors inthe transcript have beennoted and corrected219 NLRB No. 139 DISTINCTIVE GRAPHIC ARTS CORP.calledthe Union,is a labor organizationwithinthe mean-ing of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence1.Walls' organizational activities; the appearance of theUnionThe Respondent conducts its shop operations on thefifth and eighth floors of a building located on 210 WestVan Buren, Chicago, Illinois. At the time of the relevantevents herein,Ruby Walls and four other employeesworked on the eighth floor where they packed pictures inboxes, wrote up packing slips, bills of lading, and receipts,stocked merchandise,and maintainedinventory. Two ofthe men there employed also drove trucks. Working on thefifth floor were some 13 employees who assembled pic-tures, cut picture mats and glass, and placed protectorsaround the pictures to be packed and shipped by the eighthfloor employees.One morning in August 1974 4 Walls engaged the otherfour employees on the eighth floor S in a conversation inwhich she expressed her opinion that a union was neededin the shop. All but one of these employees agreed withWalls who thereupon asked wherea unioncould be locat-ed. At an employee's suggestion,Walls obtained the nameof the charging party from the telephone book. At lunch-time,Walls telephoned the Union and informed the indi-vidual who took the call of the employees' union interest.That individual explained the nature of his organizationand the benefits to be derived from unionization and sug-gested that Walls speak to Union President and BusinessManager Theaplus Lee who was expected to return from atrip in a week. Walls left her telephone number.The following week, Walls called Lee who advised her toform an employee committee and to come with the com-mitteemen to the Union's office.Because she was subse-quently unable to form such a committee or to persuadeany employees to accompany her to the Union, Walls, onSeptember 11, in the presence of employeesCole,Hill,Smith, Calderone, and Howard Marcus, drafted on theeighth floor a two-page document for employees to sign.On the first sheet, which was the signature page, Wallsprinted "We the Fellow Employee (sic) of DistinctiveGraphic Art (sic)agree onthe Following Terms Listed."On the secondpage,which was attached to the first, Wallsset forth"Wanted Conditions,"listing the improvementsthe signers sought.'AfterWalls, Cole,Marcus,Hill, andSmith signed the signature page, Walls handed the docu-ment to Cole or Marcus 7 to secure the signatures of the4 Unless otherwise indicated,all dates referto 1974.sTheywere RosendaCalderone,Freddie Hill,Sam Smith,and OscarCole.6 Specifically,they were:a starting salary of$115 a week,$125 a weekafter30 days,and a 12.5-cent increase every one-half year;paid holidays;paid vacations after Iyear;better insurance; sick pay,pensions;a prohibi-tion against framers driving company trucks; and better working conditions(porter, etc.).7Wallstestified that she gave this document to Cole to have the fifth floor641employees on the fifth floor. At lunchtime, the documentwas returned to Walls with 9 additional signatures totaling14.On the same day (September 11), Walls delivered thesigned document to Lee at the Union's office. Lee, there-upon, handed Walls authorization cards with instructionsto have the employees sign before he could do anything.At lunchtime on September 12, Walls signed an authori-zation card and solicited signatures from four other eighthfloor employees. Apparently, no supervisor was presentduring Walls' solicitation.Walls then requested Marcus orCole to secure signatures from the employees on the fifthfloor,cautioninghim to be careful that ShopManagerRobinson did not observe him soliciting. Shortly thereaf-ter,Marcus or Cole returned with eight signed cards whichhe gave to Walls who, in turn, mailed all 13 signed cards toLee. The next day Lee called Walls and acknowledged re-ceipt of the cards and advised her that hewas sending aletter to the Company.By letter dated September 13, which the Respondent re-ceived on September 16, Union President Lee informedJack Newman, the Respondent's president, that a majorityof the employees had designated the Union as their bar-gaining agentand accordingly requested recognition andthe institution of contract negotiations. It appears that sub-sequent toWalls' discharge the Respondentgranted recog-nition to the Union and concluded a contract with it .8About 2 days after sending the above correspondence,union representatives arrived in front of the plant at 4 p.m.,the close of the workday, and drove some nine employeesto a union meeting where Lee explained the benefits ofunionization and the employees voiced their complaintsagainst theCompany.2.The September 20 company meeting with employeesOn Friday morning, September 20, Company PresidentNewman assembled all the employees on the fifth floorand addressed them in the presence of Shop Manager Rob-inson and Supervisor Leavelle. According to Walls' ac-count, which was corroborated by employee Cole in essen-tial respects, the following occurred: Newman opened uphis remarks by noting that he had received a letter from theUnion and that he was going to speak to the union repre-sentatives. He also stated that the Union was a good one;that he was glad that the employees had not selected theTeamsters because they were a bunch of cutthroats; andthat a lawyer-friend of his advised him to accept theUnion. However, Newman thereupon added that the em-ployees were "going to catch it" and proceeded to tell themthat they would be required to pay a $150 union initiationfee and weekly dues of $15. When Walls shook her head indisagreement with Newman's latter remarks, Newman re-peated the amounts and told her to verify their accuracywith Robinson, which Walls declined to do, asserting thatemployees sign and the nextday shegave authorization cards to Marcus tosecure the same signatures. Cole testified he was given the cardsand Marcusthe document. It is obviouslyunimportant to determine who was requestedby Wallsto solicit signatures to the document or the cards.8Among other things,theUnionalleged in its unfair labor practicecharge filed hereinon October 23 an unlawfulrefusal to recognize theUnion and to bargain in good faith. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobinson lacked knowledge. Newman then discussed thebenefits employees were enjoying. He alluded to the paidlunch hour employees had which the Union would not givethem, thus saving him (Newman) $750. Newman also re-ferred to newborn baby gifts and wedding presents whichhe customarily gave employees and which they would notobtain from the Union. Observing that the employees wereaware of his financial problems and that nothing like thishad ever happened to him before, although he had been inbusiness for a number of years and had been a millionairea couple oftimes,he chided them for not once accordinghim any consideration. Newman then stated that, if theemployees wanted a union, they should have asked him forone and he would have tried to bring it in, as he had oncetried to do but nobody really wanted it. Newman turned toRobinson for confirmation and Robinson concurred.Apparentlynear the close of his remarks,Newmanwarned that, should the shop be unionized, the employeeswould no longer be granted raises every 2 or 3 months.This evoked Walls' comment that she had not received anincrease since the past April,which was a fact.9Newman,nevertheless,insisted that Walls was mistaken and assertedthat she had been granted a larger raise than any otheremployee. Newman then ordered the employees to returnto work, declaring that neither the Union nor anybody else,.was going to make him keep smart asses."It is noted thatWalls was the only employee who spoke up during thismeeting.Without contradicting the details of Walls' above testi-mony except in one respect, Shop Manager Robinson gavethis version of the September 20 meeting: Newman firstinformed the employees that he had been contacted by theUnion. He then stated that they could have a union if theywanted and that he would try to help them get one. How-ever, he added that the Union would not obtain for themthe benefits they were then having and, in fact, the Unionwould benefit him (Newman) more than the employees.Concerningraises,Robinson quoted Newman as sayingthat "most time" he gives them to the employees every 5 or6months. Robinson further testified that at this pointWalls "smirked and said it was a lie" and that she hadnever received a raise.He also testified that he did not hearWalls say that she had not receiveda raisesince April.Both Walls and Cole specifically disputed this portion ofRobinson's testimony, categorically denying thatWallscharged Newman that he lied in his above comments aboutraises or that Walls unqualifiedly said that she had neverbeen given a raise. Instead, Walls and Cole repeated thatWalls said that she had not received an increase sinceApril, which was true.From my appraisal of the testimony, I find that Walls'version, substantially corroborated as it was by employeeCole,10 more accurately reflects Newman's remarks at thismeeting than does Robinson's testimony. Indeed, not only9The parties stipulated that since her employment in August1973 Wallshad received a raise on August 23 and September6, 1973, and April 19,1974.10As an individual still in the Respondent's employ,it ishardly likely thatCole would deliberately lie about his employer's remarks and thereby incurhis displeasure.Georgia RugMill,131 NLRB 1304, 1305, fn. 2 (1961).was Newman not called as a witness, although he was pre-sent at the hearing, but Robinson did not controvert thedetails ofWalls' testimony except with respect to Walls'exchange with Newman regarding raises. As for such dis-puted testimony, I find it hard to believe that Walls, whoimpressed me as an intelligent and candid witness, wouldfalsely deny that she had ever received an increase whenshe had actually received three, and then would publiclycharge her employer with lying. It is more likely, as she andCole testified, that she stated that she had not been grantedan increase since April which, as indicated above, was afact.Accordingly, I credit Walls' corroborated testimonyand reject Robinson's insofar as it is in conflict with hers.3.Walls' insecuretenure; Robinson's poll of employeesregarding union representationWhile at lunch several hours after the above employeemeeting,Shop Manager Robinson informed Walls thatNewman told him to fire her but that he (Robinson) statedto Newman that he could not do it because Walls was oneof his best workers. ttLater in the day (September 20), Robinson conducted apoll among the employees to ascertain whether or not theywanted the Union. Accordingly, with a written list of em-ployees entitled "Union-Vote?" in his hand, Robinson ap-proached Walls and, after informing her that Newman di-rected him to take a vote to see who wanted the Union, heput thatquestionto her.When she answered she favoredthe Union, Robinson noted "Yes" alongside her name onthe list and told her to initial herresponse,which she did. Itwas stipulated that the same procedure was followed byRobinson with respect to all the other employees on thislist.The result of the poll showed that 14 employees de-sired union representation while 3 did not.4.Walls' discharge; the Respondent's asserted reasonsAs indicated above, Walls was employed as a shippingclerk on the eighth floor in early August 1973. Since thattime she had received wage increases on August 23 andSeptember 6, 1973, and April 19, 1974. On September 23,theMonday morning 12 following Newman's meeting withthe employees, Robinson informed Walls shortly after shereported for work that Newman had directed him to fireher. In answer to her inquiry as to the reason, Robinsonstated that Newman said she had "a smart mouth" in de-claring at that meeting that she had not received a raisesinceApril. Robinson also requested Walls not to call theunion people because he wasn't supposed to notify her ofthe discharge until 4 o'clock. About 5 in the afternoon,Walls was paid off for the time she had worked on Friday,11Thisfindingisbased on Walls' uncontradicted testimony, which Icredit.12Thereis a conflict in the evidencewhether Walls had reportedfor workon time(8 a.m.) on September 23, as she testified she did,or whether shereported for workat 8.22a in., as indicated on her timecard,which sheclaimed was incorrect However,it isunnecessary to resolvethis conflictsince it appears that the discharge decisionhad been previouslymade andRobinson,who purportedlyrecommended the discharge,had not seen thecard until he computed Walls' earnings after informing her of her termina-tion. DISTINCTIVE GRAPHIC ARTS CORP.643September 20, and Monday, September 23. It appears thatthe workweek ends onThursdayand employees are regu-larly paid on Friday. There is no question that Walls hadreceived her regular paycheck the Friday before her dis-charge.l3The Respondent denies that it was unlawfully motivatedin terminating Walls and presented Robinson's testimonyand documentary evidence to support its position. Rob-inson testified that it was he who made the initial decisionthat it was time to get rid of Walls after she falsely assertedat the September 20 meeting, in contradiction of CompanyPresident Newman's statement,that she had never receiveda raise. At that time, he testified, he had no knowledge ofWalls' union activities, although undeniably he was bythen aware of the Union's presence.He further testified, ineffect, that,in reaching that decision,he also consideredWalls' poor attendance record and unsatisfactory job per-formance manifested in errors she made in the merchan-dise she packed for shipment to customers and in the pack-ing slips she prepared. Robinson also testified that hediscussed the matter with Newman on Friday, after themeeting, and secured his approval of the discharge, as hewas required to do.As found above, Walls did notmake the false statementat the meeting which allegedly precipitated her discharge.Indeed,the Respondent's letter to the Board'sRegionalOffice sent on October 31, in response to the unfair laborpractice charge filed by the Union herein, does not evenmention such a reason for Walls' dismissal.14Concerning Walls' alleged poor attendance, Robinsontestified that she was late once or twice a week. However,the Respondent produced only two of her timecards,15 oneof which was her final timecard covering 2 days only-Friday, September 20, and Monday, September 23, whenshe was terminated. It shows that on September 20 shereported on time, which was before 8 a.m., and on Septem-ber 23 she reportedlate (8:22 a.m.).Walls challenged thecorrectness of the September 23 notation,insisting in hertestimony that she had reported early for work that day.However,since the discharge decision was made on Sep-tember 20,Walls' alleged lateness on September 23 obvi-ously was not considered. The second timecard embracesthe period September 6 to 12 and discloses a few minuteslateness on each of 3 days but that Walls clocked out short-ly after the end of these workdays and received credit for afull 8-hour day. Oddly enough, no timecard was-produced13Theforegoing findingsembody Walls' credible testimony which Rob-inson did not dispute except that he testified that he told her that she wasbeing removed fromthe payrollbecause"she made a falsified statementagainst thecompanyand [becauseof] her work and herattendance." Rob-inson did not impress me as a candid witness.His reliabilitysufferedgreatlyin his unconvincing efforts to substantiate the reasons for his dischargedecision or recommendation,which will presentlybe discussed.14 Theletter statesthat "RubyWalls was not discharged because she wasa Union enthusiast,but because she was constantly late or absent.She wasalso careless,"referring to a packing error she had made on September 18,which willlater be discussed.15 Since each timecard was supposedto cover aweek endingThursday,the procedure followed,according to Robinson,was for himto prepareusually on Thursdaya new timecard for each employee to punch during thenext workweekbeginningFriday. The preparationconsisted of inserting theemployee's name, clock number,and department number.for the week immediately preceding September 20 (Sep-tember 13 to 19) so that it would not be unreasonable toinfer that she was probably punctual during that period.16In other words, whatever might have been her record oflateness during her period of employment-and Walls con-ceded that there were occasions when she was late but nomore frequently than other employees-it appears that shewas, in all likelihood, punctual at least during the 8 daysimmediately preceding the Respondent's discharge deci-sion. In any event, Robinson admitted that other employ-ees were also frequently tardy. Moreover, there is no evi-dence that the Respondent was sufficiently concernedabout Walls' tardiness as to warrant a reprimand, warning,or other discipline.'?As for Walls' performance, Robinson testified that hewas informed "mostly" by Debra Gilbert, who thenworked in the Respondent's showroom's as store supervi-sor and payroll clerk, that she had received complaintsfrom customers regarding Walls' unsatisfactory packingwork involving "loose" boxes and incorrect packing slips.He further testified rather ambiguously that he "mentionedto her plenty of times about trying to get it altogether as faras tightening up the packing and getting the packing slipscorrect and so on." When questioned whether those com-plaints were relayed to Walls or to some other employees,Robinson answered, "No, there were others there." Hethen replied in the affirmative to a leading question by theRespondent's attorney, "And you talked to these peopleand told them to do better work?" Under cross-examina-tion,Robinson agreed that there were complaints aboutother employees in addition to Walls.In another part of his testimony, Robinson stated that hehad received "numerous" complaints about Walls' work.Upon further interrogation, he testified, as follows:Q.When was the last time you received com-plaints?A. I can't say.Q. Did you ever talk to her [Walls] about the com-plaints?A. Yes, I have._Q. How often have you spoken to her about com-plaints?A. I can't say the amount of times but it was morethan once.Q. Do you know when the last time was that youspoke to her . . . [a]bout the complaints?A.Well, when I took her off the payroll I explainedit to her.Q.What about before that?A. I can't say.16 it isnoted thatin the Respondent'sOctober 31 letter to the RegionalOffice,itsubmitted detailedrecords oflateness and absenteeism of fouremployees other than Walls,who were alsonamed in the charge herein asindividualsdiscriminatorilylaid off or discharged about a month afterWalls' termination Similar information,however,was not transmitted withrespecttoWalls The other four employeeswere notincludedin the com-plaint subsequently issued in this case.17Although,as indicatedabove,the Respondent informed the RegionalOffice thatWalls was discharged,among other things, because"she wasconstantlylate or absent,"no evidencewas producedrelating to her absen-teeism18The showroom and factory are located in different buildings 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDssreason-good,bad, or indifferent-provided he is not mo-tivated by the employee's actual or suspected union or con-certed activities.To be sure,it is equally well establishedthat the existence of a "justifiable ground for dismissal isno defense if it is a pretext and not the moving cause." 20From my analysis of the evidence,I am persuaded thatWalls was discharged because of her protected union andother concerted activities,as the General Counsel main-tains,and not because of any false statement that she alleg-edly made at the September 20 meeting that she had neverreceived a raise,or because of her record of lateness orunsatisfactory performance,as the Respondent urges. It isclear thatWalls instigated the union movement;acted ascontact with the Union;drafted and circulated among theemployees the petition for improved working conditions;secured blank authorization cards from the Union; withthe assistance of an employee,solicited signatures fromother employees;and then transmitted the signed cards totheUnion which thereupon sought recognition from theRespondent.Moreover,Walls was the only employee whospoke up at the-September 20 meeting called by CompanyPresident Newman to discuss the Union about which hehadambivalentfeelings.There,WallschallengedNewman's assertion that employees would be obligated topay the Union an initiation fee of $150 and$15 weeklydues.When Walls also voiced her disagreement withNewman's statement that he customarily granted wageraises every 2 or 3 months and Walls truthfully alluded tothe fact that she had not received any increase since theprevious April,Newman reacted with the declaration thatneither the Union or anyone else "was going to make himkeep smart asses."As discussed above,this prophesy soonbecame a reality in the Respondent's summary terminationofWalls the next workday, Monday,September 23.There can be little doubt that, when viewed in the con-text of the above events,the timing and suddenness of thedischarge in the middle of the workweek of the leader ofthe union movement lend strong support for the inferencethat there was more than a coincidental connection be-tween Walls'union activity and her termination. Indeed,strengthening a finding of discrimination is the fact thatthe reason which assertedly precipitated the discharge,namely, the alleged falsity of Walls'statement to Newmanregarding a raise,has no credible basis in the record. It isnot without significance that the Respondent did not evenadvance this reason in its letter to the Board'sRegionalOffice as a ground for the discharge,although it urgedother reasons.Reliance on unfounded reasons to justify adischarge can only serve to cast doubt on the purity of theunderlying motive.The Respondent's other grounds for Walls' termina-tion-her lateness and poor performance-are equally sus-pect.Thus, as indicated previously, Shop Manager Rob-inson did not inform her at the time of her discharge thatthese shortcomings had brought about her separation. In-stead, answering Walls' inquiry as to the reason,Robinsonstated that Newman said she had "a smart mouth" at themeeting.It is hard to understand, if Walls' tardiness andunsatisfactory performance really were the grounds'for herQ.... Did you ever warn Ruby Walls that she wassubject to discharge if her performance did not im-prove?A. I warned the whole department.Q.Well, I'm asking you about Walls?A.Well, yeah.Q. And you warned other employees the same way?A. Right.Q.Well, when did you warn Walls last?A. I can't remember the date,you know,exact date.It's been quite a while back.In its previously mentioned letter to the Regional Officeinwhich the Respondent assigned Walls' carelessness asone of the reasons for her separation,the Respondent spec-ified an error that Walls made on September 18 19 in send-ing a customer a signed Salvador Dali graphic costingmuch more than a Barlett poster which the customer hadordered and which was listed on the packing slip signed byWalls.However,according to the credible testimony offormer employee Gilbert,theRespondent was first in-formed of this error when the customer telephoned her onSeptember 27, 4 daysafterWalls' discharge.Clearly, thiserrorcouldnotpossiblyhaveenteredintotheRespondent's discharge decision.Gilbert also testified toother mistakes assertedly made in shipping two instead ofone picture of several items which were listed on packingslips signed by Walls or in shipping a different item thanthat ordered and described on a packing slip. However,Gilbert further testified that all the employees made similarmistakes.Moreover,she conceded that she was not famil-iar with the packing procedures and that she did not havepersonal knowledge who had packed the items in questionbut attributed the above mistakes to Walls simply becauseWalls had signed the packing lists. However,there is evi-dence that fifth floor employees placed protectors aroundthe pictures and that thereafter the packers on the eighthfloor packed a number of these pictures in one box des-tined for the customer.It is thus not too clear who wasactually responsible for the indicated errors.Walls admitted that"a couple times" during her tenureof employment management had spoken to her aboutpacking errors she had made and complaints it had re-ceived from customers regarding the shipment of wrongpictures. She further credibly testified that the last timeRobinson criticized or warned her about her performancewas about 4 or 5 months before her discharge.B. Concluding Findings1.With respect to Walls' dischargeThe question of discrimination presented here is essen-tially a factual one whose resolution rests,as it often does,on circumstantial evidence.Of course,inmaking this de-termination,one must be ever mindful of the settled princi-ple that an employer may terminate an employee for any19The packing slip is dated September17.20 N. L. R. B.v. SoloCup Company,237 F.2d 521, 525 (C A.8, 1956). DISTINCTIVE GRAPHIC ARTS CORP.discharge, why she was not so informed,unless they weremere afterthoughts designed to cover up an impermissiblereason.Further demonstrating the pretextual nature of the as-signed reasons for Walls' discharge is the fact that, whatev-erwas her record of tardiness,itdid not seem to be ofsufficient concern to the Respondent to warrant a repri-mand or disciplinary action or some warning that sherisked discharge if she did not improve,until her unionsympathies became apparent.Probably,the reason she wasnot reprimanded or warned in the past was that her recordof lateness was no more intolerable than that of other em-ployees.Moreover,sinceWalls appears to have been punc-tual during the 8-day period immediately preceding thedischarge decision,the Respondent's reliance on latenessas a factor prompting the decision is highly dubious.With respect to Walls' job performance,here,too, all theemployees made packing errors which were the subject ofcustomer complaints.Apparently,management spoke toall the employees about their mistakes and warned them todo a better job. In Walls' case,she credibly testified, with-out contradiction,that the last time she was criticized orwarned by Robinson was about 4 or 5 months before hertermination.When to the foregoing is added Robinson'sstatement to Walls on September 20 that he regarded heras one of his best workers and that that was the reason hegave Newman on that day for refusing to fire her, it be-comes readily evident that it was not Walls' alleged unsat-isfactory performance that contributed to her dischargebut rather her union activity.Indeed,theRespondentgrasped at straws to justify to the Board'sRegional OfficeWalls' discharge on account of poor performanceby rely-ing on a packing error about which it had first learned 4daysafterWalls' termination.In short, I find that Walls'alleged shortcomings assigned by the Respondent as thecause for her discharge are at best afterthoughts designedto conceal its real motivation which was to eliminate thespearhead of the union movement.The fact that other em-ployees were also engaged in organizational activity whowere not discharged does not relieve the Respondent ofliability forthediscriminatory treatment accorded toWalls. ,Reinforcing the inference of discriminationagainstWalls is the Respondent's antipathy to the Unionrevealed at the September 20 meeting in Newman's threatsto withdraw employee benefits if the shop were unionizedand in his other statements to the employees,although, tobe sure,some of his opening remarks were somewhat con-ciliatory.Considering the foregoing factors which lead me to be-lieve that Walls' discharge was discriminatorily motivated,Ifind the Respondent'sdenial of knowledge of Walls'union activity at the time of her dismissal less than candid.While it is true there is no direct evidence of such knowl-edge, all the circumstances described above,as well as thesmall size of the shop,combine to reveal the Respondent'sawareness of Walls' prominence in the union movement 22Certainly,Walls' outspoken challenge to Newman at the21N.L.R.B. v.W. C. Nabors, d/b/a W. C. Nabors Company,196 F.2d272 276 (C.A. 5, 1952),cert. denied344 U.S. 865.2^ Cf.Alberto-Culver Company,199 NLRB 156, In. 2 (1972);Long Island645September 20 meeting concerning the Union's initiationfee and weekly dues, her verbal exchange with Newmanregarding raises and Newman's response that no unioncould force him to keep "smartasses" in his employ, sug-gest that the Respondent was not entirely without knowl-edge of Walls' union involvement.Accordingly, I find that Walls was discharged'in reprisalfor her union activity and that the reasons assigned by theRespondent were mere pretexts. Such conduct clearly con-stitutes discrimination in employment to discourage unionmembership which Section 8(a)(3) of the Act prohibits.Moreover, there is no question that, in addition to her or-ganizational activity,Walls was engaged in concerted ac-tivity for mutual aid and protection to improve workingconditions at the Respondent's shop. This rightis guaran-teed to employees by Section 7 of the Act and is protectedby Section 8(a)(1). As Walls was terminated, in part atleast,as a result of her dispute with Newman at the Sep-tember 20 meeting over the Respondent's asserted practiceor policy concerning wage raises, the Respondent therebyindependently violated Section 8(a)(1) of the Act. Evenwere it assumed that Walls' purported deficiencies to someextent entered into the-Respondent's discharge decision, Ifind that her protected union and concerted activity was asubstantial cause of her discharge and that therefore thesame statutory provisions were violated.232.Withrespect to interference, restraint,and coercionAs shown above,, President Newman made it clear at hismeeting with employees on September 20 that, if the shopwere unionized, they would lose the benefits they were thenenjoying, such as a paid lunch hour, raises every 2 or 3months, newborn baby gifts and-wedding presents. More-over,when employee Walls questioned Newman's state-mentof the Company's practice or policy respecting wageraises,Newman warned Walls that "smartasses" riskeddischarge and the Union could do nothing to prevent theCompany from taking such action. Plainly, suchremarksamounted to coercive threats of reprisals against employ-ees for their union sympathies and for engaging in otherprotected concerted activity for mutual aid and protectionand constituted interference, restraint and coercion of em-ployees in the exercise of their Section 7 rights in violationof Section 8(a)(1) of the Act.In addition,it isundisputed that Shop Manager Rob-insonon September 20 conducted a poll among the em-ployees toascertainwhether or not they favored union rep-resentation. Interrogation of this type without complyingwith the conditions indicated by the Board inStruksnesto minimizethe coercive impact of such interrogation onemployees also violated Section 8(a)(1) of the-Act.Airport LimousineServiceCorp,191NLRB 94, 95, enfd. 468 F.2d 292, 295(C.A. 2, 1972);Wiese Plow Welding Co., Inc.,123 NLRB 616, 618 (1959).23N.LR B v. Herdis E. Gammon d/b/a GammonTrucking Company,506F.2d 1403 (C.A. 7, 1974),J.P. Stevens & Co., Inc. v. N.L.R.B.,380 F.2d292, 300 (C.A. 2, 1967), cert. denied 389 U.S. 1005;N.L.R.B. v. JamestownSterling Corp.,211 F.2d 725, 726 (C.A. 2, 1954).24 Struksnes Construction Co, Inc.,165 NLRB 1062, 1064 (1967). 646DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommendedthat the Respondent be orderedto ceaseand desist from engaging in the unfair labor practicesfound and take certain affirmative action designed to ef-fectuate the policies of the Act.It has been found that the Respondent unlawfully dis-charged employee Ruby Walls because of her protectedunion and other concerted activity. To remedy these unfairlabor practices, it is recommended that the RespondentofferWalls immediate and full reinstatement to her formerjob or, if that job no longer exists, to a substantially equiva-lent position, without prejudice to her seniority or otherrights and privileges, and make her whole for any loss ofearningsshe may have suffered by reason of her unlawfuldischarge by payment to her of a sum of money equal tothat which she normally would have earned from the dateof her discharge to the date of the offer of reinstatement,less her net earnings during the said period. Backpay shallbe computed with interest on a quarterly basis in the man-ner prescribed by the Board inF.W. Woolworth Company,90 NLRB 289 (1950), andIsis Plumbing & Heating Co.,138NLRB 716 (1962). To facilitate the computation,as well asto clarify the named employee's right to reinstatement, theRespondent shall make available to the Board, upon re-quest, payroll and other records necessary and appropriatefor such purposes. The posting of a notice is also recom-mended.In view of the nature of the discrimination for protectedunion and other concerted activity for mutual aid and pro-tection which "goes to the very heart of the Act," 25 thereexists the danger of the commission by the Respondent ofother unfair labor practices proscribed by the Act. Accord-ingly, I recommend that the Respondent be ordered tocease and desist from in any other manner infringing uponthe rights guaranteed employees in Section 7 of the Act 26Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS of LAW1.The Respondent is an employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.2.By discriminating in regard to the hire and tenure ofemployment of Ruby Walls to discourage membership in,and activities on behalf of the Union, the Respondent en-gaged in unfairlabor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act.3.By discharging Ruby Walls forengagingin protectedconcerted activities for mutual aid and protection, the Re-spondentengagedinunfair labor practices within themeaning ofSection 8(a)(1) of the Act.4.By warning employees that, if the shop were union-ized, they would lose the benefits they were then enjoying,such as a paid lunch hour, wageraisesevery 2 or 3 months,newborn baby gifts, and wedding presents; by warning em-ployees that they risked dischargefor engagingin union or25N.L.R.B. v. EntwistleMfg. Co.,120 F.2d 532, 534 (C.A. 4, 1941).26 N.L.R.B. v. ExpressPublishingCompany,312 U.S. 426, 433 (1941).concerted activity for mutual aid and protection; and byinterrogatingemployees concerning their union sympathiesin a mannerprohibited by the Act, the Respondent inter-fered with, restrained, and coerced employees in the exer-cise of their statutory rights within the meaning of Section8(ax 1) of the Act.5.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommend-ed:ORDER 27The Respondent, Distinctive Graphic Arts Corp., Chica-go, Illinois,itsofficers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in Picture Frame andMoulding Workers' Union, Local 18-B, Upholsterers' In-ternationalUnion of North America, AFL-CIO, or anyother labor organization, by discharging employees, or inany other manner discriminating against them in regard totheir hire or tenure of employment or any term or condi-tion of employment.(b)Discharging or otherwise disciplining employees forengagingin protected concerted activities for mutual aidand protection with respect to wages, hours, or other termsand conditions of employment.(c)Warning employees that, if the shop were unionized,they would lose the benefits they were then enjoying, suchas a paid lunch hour, wage raises every 2 or 3 months,newborn baby gifts, and wedding presents.(d)Warning employees that they risked discharge forengagingin union or concerted activity for mutual aid andprotection.(e) Interrogating employees concerning their union sym-pathies in a manner prohibited by Section 8(a)(1) of theAct.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form labor organizations, to joinor assistthe above-named Union or any other labor organization,to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities except to theextent that such right may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment, as authorized by Section 8(a)(3) of theAct.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Offer Ruby Walls immediate and full reinstatement27 In the event no exceptions are filedas provided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommendedOrder hereinshall, asprovided in Sec102.48 of theRules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objectionstheretoshall bedeemed waived for all purposes. DISTINCTIVE GRAPHIC ARTS CORP.647to her former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to her se-niority and other rights and privileges,and make her wholefor any loss of earnings she may have suffered by reason ofher unlawful discharge in the manner set forth in the sec-tion of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary and useful in analyzing the amount of backpay dueand the right to reinstatement and employment under theterms of this recommended Order.(c)Post at its shop in Chicago, Illinois, the attached no-ticemarked "Appendix." 28 Copies of said notice, on formsprovided by the Regional Director for Region 13, afterbeing duly signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, where no-tices to employees are customarily posted. Reasonablesteps shall be taken to insure that said notices are not al-tered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.28 In the event that the Board'sOrderis enforced by a Judgment of aUnited States Court of Appeals, the words inthe notice reading"Posted byOrder ofthe NationalLaborRelations Board"shall read"Posted Pursuantto a Judgmentof the UnitedStatesCourt of AppealsEnforcingan Order ofthe National LaborRelations Board."APPENDIXNOTICE To EMPLOYEEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe Act gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of those activities.WE WILL NOTdischarge or lay off employees orotherwise discriminate against them because of theirmembership in, or activities on behalf of,PictureFrame and Moulding Workers'Union,Local 18-B,Upholsterers'InternationalUnion of NorthAmerica,AFL-CIO,or any other labor organization.WE WILL NOTdischarge or otherwise discipline em-ployees for engaging in protected concerted activitiesformutual aid or protection with respect to wages,hours,or other terms or conditions of employment.WE WILL NOTwarn employees that,if the shop wereunionized, they wouldlose the benefitstheywere thenenjoying, such as a paid lunch hour,wage raises every2 or 3 months,newborn babygifts,and wedding pre-sents.WE WILL NOTwarn employeesthat theyrisked dis-charge for engaging in union or concerted activity formutual aid and protection.WE WILLNOT interrogate employees concerning theirunion membership,sympathies or activities in a man-ner prohibitedby Section8(a)(1) of the Act.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of theirright to self-organization,to form labor organizations,to join or assist the above-named Union or any otherlabor organization,to bargain collectively throughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrainfrom any and all such activities,except to the extentthat such right may be affected by an agreement re-quiring membership in a labor organization as a con-dition of employment,as authorized by Section 8(a)(3)of the Act.WE WILL offerRubyWalls immediate and full rein-statement to her formerjob or,if that job no longerexists,to a substantially equivalent position,withoutprejudice to her seniority and other rights and privi-leges, and make her whole for any loss of earningssuffered by reason of her unlawful discharge.All of our employees are free to become or remain, orrefrain from becoming or remaining,members of PictureFrame and MouldingWorkers' Union, Local18-B, Uphol-sterers' InternationalUnion of NorthAmerica,AFL-CIO,or any other labor organization,except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment, as authorized by Section 8(a)(3) of the Act.DISTINCTIVEGRAPHIC ARTS CORP.